Case 2:18-cv-14091-KM-AME Document 86 Filed 12/16/20 Page 1 of 3 PageID: 1142




THE ROSEN LAW FIRM, P.A.
Laurence M. Rosen
One Gateway Center, Suite 2600
Newark, NJ 07102
Telephone: (973) 313-1887
Fax: (973) 833-0399
lrosen@rosenlegal.com

Lead Counsel for Plaintiffs and the proposed Class

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


 ANTHONY PEPE, Individually and On
 Behalf of All Others Similarly Situated,    Case No. 2:18-cv-14091-KM-JBC

       Plaintiff,                            ORDER AWARDING
                                             ATTORNEYS’ FEES,
       v.                                    REIMBURSEMENT OF
                                             EXPENSES, AND AWARDS TO
 COCRYSTAL PHARMA, INC. F/K/A                PLAINTIFFS
 BIOZONE       PHARMACEUTICALS,
 INC., ELLIOT MAZA, GARY WILCOX,
 JEFFREY     MECKLER,    GERALD CLASS ACTION
 MCGUIRE, JAMES MARTIN, CURTIS
 DALE, PHILLIP FROST, BARRY C. Hon. Kevin McNulty
 HONIG, JOHN STETSON, MICHAEL
 BRAUSER, JOHN O’ROURKE III,
 MARK       GROUSSMAN,     BRIAN
 KELLER, AND JOHN H. FORD,

       Defendants.




                                        1
Case 2:18-cv-14091-KM-AME Document 86 Filed 12/16/20 Page 2 of 3 PageID: 1143




      WHEREAS, the Court has granted final approval of the Settlement of the

above-referenced class action;

      WHEREAS, The Rosen Law Firm, P.A. (“Rosen Law”), appointed by the

Court as Lead Counsel for the purposes of the Settlement, have petitioned the Court

for an award of attorneys’ fees in compensation for services provided to Plaintiffs

and the Settlement Class along with reimbursement of expenses incurred in

connection with prosecuting this action, and Awards to Lead Plaintiff and Named

Plaintiffs, to be paid out of the Settlement Fund established pursuant to the

Settlement;

      WHEREAS, capitalized terms used herein having the meanings defined in

the Stipulation and Agreement of Settlement filed August 17, 2020 (the “Settlement

Stipulation”) (Dkt. No. 74); and

      WHEREAS, the Court has reviewed the fee application and the supporting

materials filed therewith and has heard the presentation made by Lead Counsel

during the final approval hearing on December 16, 2020, and due consideration

having been had thereon.

      NOW, THEREFORE, it is hereby ordered:

      1.      Rosen Law is awarded one-third of the Settlement Fund or

$421,666.67 as attorneys’ fees in this action, together with a proportionate share of

the interest earned on the fund, at the same rate as earned by the balance of the fund,



                                           2
Case 2:18-cv-14091-KM-AME Document 86 Filed 12/16/20 Page 3 of 3 PageID: 1144




from the date of the establishment of the fund to the date of payment. Rosen Law

shall have the ability to allocate the attorneys’ fees between Rosen Law and any

additional counsel.

      2.     Rosen Law shall be awarded expenses in the amount of $59,492.89.

      3.     Lead Plaintiff Andrew Logie shall be awarded $10,000 as an incentive

award and reimbursement for his lost time and expenses in connection with his

prosecution of this action.

      4.     Named Plaintiffs Anthony Pepe and Scot Scruta shall each be awarded

$2,500 as an incentive award and reimbursement for their lost time and expenses in

connection with their prosecution of this action.

      5.     Except    as     otherwise   provided   herein,   the   attorneys’   fees,

reimbursement of expenses, and Award to Plaintiffs shall be paid in the manner and

procedure provided for in the Settlement Stipulation.



      IT IS SO ORDERED.



                                               /s/ Kevin McNulty
Dated: 12/16/2020
                                          HON. KEVIN MCNULTY
                                          UNITED STATES DISTRICT JUDGE




                                           3
